M’Giric, C. J.,
delivered the opinion of the Court.
This was an action of slander, brought by Antrobus against Estes, for speaking slanderous words; which words, as laid, were: Antrobus took or stole a sufficient quantity of corn to feed two horses, out of my crib — he is a thief. The words proven, wore: That defendant, Estes, said, Antrobu3 had come to the house of, and took his, the defendant’s, corn out of his crib, and fed his horses of nights, and would not open his hells until he, the defendant, had gone to bed.
Here, the question is, was the substance of the issue proved, by proof of the last words ? The Court instructed the jury, that the words laid, and ihose proved, were, in substance, the same. Verdict and judgment for (he plaintiff, in the Court helow.
Tne words laid, as to their manner, were in the third person ; as to their sense, they entertained a cha'ge of larceny. The wo.ds proved, as'to their manner, were in the third person ; ar.d. as to the sense, they contain a slanderous charge, and do import, the plaintiff, in the Court below, stole the corn, for they charge the act to he done under clandestine circumstances.
If Antrobus was indicted for stealing this corn, and the proof should he, that he came to defendant’s crib, at night, and took corn enough theiefiom to feed two horses, and did not open his bells till Estes had gone to bed, ho would, by law, be guilty of stealing the corn ; and this is what he is charged with, and this is what he proved was, in substance, spoken against him. But the instruction of the Court to the jury is complained of, which was, that the words proven, wei-e, in effect and substance, the same as those laid in th.e declaration ; and so, it is said, the malice, which the jury must always find, was included in the charge to them. There must always be malice, otherwise, the action cannot be sustained. But words, which are actionable in and of themselves, import malice, and, if proved, the malice is implied. In this case, the jury must find the fact of speaking; then, if found, the Court must say, if they are, in law slanderous. Here, the Court has done no more. We cannot see any error in the record.
Judgment affirmed, with costs.